FILED
                            NOT FOR PUBLICATION                               AUG 02 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-30329

               Plaintiff - Appellee,              D.C. No. 3:05-cr-00068-RRB

  v.
                                                  MEMORANDUM *
IAN JUDD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                     Ralph R. Beistline, Chief Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Ian Judd appeals pro se from the district court’s order denying his motion

requesting the return of property seized by the United States government. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Judd contends that he is entitled to the return of $11,030 that was forfeited as

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
part of an administrative forfeiture in July 2005. We review de novo the district

court’s interpretation of federal forfeiture law and its findings of fact for clear

error. See United States v. Alcaraz-Garcia, 79 F.3d 769, 772 (9th Cir. 1996). The

district court properly determined that Judd’s motion for the return of property

seized for forfeiture was barred by the statute of limitations because he did not file

the motion within five years of the date of final publication of notice of seizure.

See 18 U.S.C. § 983(e)(1), (3) (providing that “[a]ny person entitled to written

notice in any nonjudicial civil forfeiture proceeding under a civil forfeiture statute

who does not receive such notice may file a motion to set aside a declaration of

forfeiture,” but “not later than 5 years after the date of final publication of notice of

seizure of the property”).

      AFFIRMED.




                                            2                                     12-30329